COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Joe Roy Cockerham v. The State of Texas

Appellate case number:    01-21-00527-CR

Trial court case number: 1549525

Trial court:              182nd District Court of Harris County

        Appellant has filed a motion for extension of time to file his brief but this request is
premature because the complete record has not yet been filed. See TEX. R. APP. P. 38.6(a).
Although the reporter’s record was filed on November 9, 2021, the clerk’s record has not yet been
filed. Appellant’s brief is not due until 30 days after the clerk’s record is filed. See id.
       Accordingly, we deny appellant’s motion as premature.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: __December 9, 2021__